Regarding my case #02-15-00041-cv, I have been uable to find an attorney to file

  a motion to re-hear in this short notice. Since I did pay the $195, but just through

  the wrong place, would you please give me more time to have an attorney file

  this motion with the court? Thank you. Gail Sanders

       RECEIVED
   COURT OF APPEALS
SECOND DISTRICT OF TEXAS

    April 14, 2015
  DEBRA SPISAK, CLERK
                            ACCEPTED
                      02-15-000041-cv
            SECOND COURT OF APPEALS
                 FORT WORTH, TEXAS
                 4/14/2015 11:57:29 AM
                        DEBRA SPISAK
                                CLERK




      RECEIVED IN
 2nd COURT OF APPEALS
  FORT WORTH, TEXAS
04/14/2015 11:57:29 AM
      DEBRA SPISAK
         Clerk